DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15th, 2021 has been entered.

Response to Amendment
	Applicant filed amendments to the Drawings, Specification and Claims on September 15th, 2021.  Applicant also submitted arguments on September 15th, 2021.
	Applicant and Examiner conducted an Interview on October 27th, 2021.
	Applicant in view of the Interview submitted a Supplemental Amendment amending the claims and filing Supplemental Arguments on November 1st, 2021.
	The amendments filed were more than those discussed in the interview the Examiner agreed to entry.  The amendments to claim 1 (independent claim) were discussed in the October 27th, 2021 interview and was the amendment agreed to entry.  New claims 21 and 22 were not discussed in the interview and thus not agreed to for entry, however, in the sole interest to expedite prosecution the amendment is entered.

On September 15th, 2021 the Applicant amended claims 1, 3 – 15 and 17 – 20.
On September 15th, 2021, the Applicant cancelled claims 2 and 16.
On November 1st, 2021, the Applicant amended claim 1 as discussed in the Interview held October 27th, 2021.
st, 2021, the Applicant added new claims 21 and 22.
The pending claims for examination will be 1, 3 – 15, and 17 – 22.

	The Arguments filed November 1st, 2021 will be the focus of the Response.  The September 15th, 2021 Arguments will be briefly addressed, although mostly moot in view of the amended claims.

	In view of the established pending claims to examine, the Declaration filed September 15th, 2021 will be considered.
The Declaration under 37 CFR 1.132 filed September 15th, 2021 is insufficient to overcome the rejection of claims 1, 3 – 15, and 17 – 20 based upon 35 USC 112(a) Enablement and Written Description as set forth in the last Office action because:  The Affidavit is mere opinion referring to Specification Pages 9 – 12 (Originally filed Specification is presumed being referenced to).  The Affidavit does not address the contention the Written Description issue as the claims only being described verbatim in the Specification.  Further, should the Affidavit be effective, then the mere combination of elements is obvious to one of ordinary skill in the art (KSR Rationale (A) fully supported) as there is no description of what should be non-obvious to one of ordinary skill in the art since the mere listing of components to do a function is given with no technical difficulty or problem solved presented.
The Examiner refers the Applicant to MPEP716.01(c) III “Opinion Evidence”: Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112  is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112  are entitled to some weight); In re Lindell, 385 F.2d 453, 155 USPQ 521 (CCPA 1967) (Although an affiant’s or declarant’s opinion on the ultimate legal issue is not evidence in the case, "some weight ought to be given to a persuasively supported statement of one skilled in the art on what was not obvious to him." 385 F.2d at 456, 155 USPQ at 524 (emphasis in original)).
.

Response to Arguments
The September 15th, 2021 Remarks and Arguments were superseded by the November 1st, 2021, but in the interest of completeness, a brief response to the September 15th, 2021 Remarks and Arguments will be given.
Briefly responding to the September 15th, 2021 Remarks and Arguments with points numbered continuously:
First, the Applicant provided a claim status of the amended claims [Section 1: Page 9 lines 1 – 7].
Second, the Applicant amended the Drawings and Specification to address Examiner’s Specification Objections [Sections 2, 3, and 4: Page 9 lines 8 – 22].

Third, the Applicant amends the claims and addresses Examiner’s Claim Objections [Section 5: Page 10 line 1 – 18].  The Examiner reconsiders the Objections in view of the amended claims.
Applicant's arguments filed September 15th, 2021 [Section 5: Page 10 lines 1 – 9] have been fully considered but they are not persuasive.
The Applicant contends claim 1 was amended to address the numbering / requirements of how many functions to perform, but such an amendment argued is not recited in the amended claim [Page 10 lines 1 – 9].
While the Applicant’s point may be understood, the Examiner respectfully disagrees and thus may maintain the Objection.

Fourth, the Applicant contends the amended Specification, 1.132 Affidavit filed, and amended claims address the Examiner’s 112a Rejections [Section 6: Page 10 line 19 – Page 12 line 24].  The Examiner in view of the amended claims and Affidavit reconsiders the Rejection.
The Examiner in the “Response to Amendment” section addresses the 1.132 affidavit filed [Page 11 lines 19 – 21].
.
Applicant's arguments filed September 15th, 2021 [Section 6 (112a Rejections): Page 10 line 19 – Page 11 line 11 and Page 11 line 25 – Page 12 line 24] have been fully considered but they are not persuasive.
Applicant summarizes the Examiner’s 112a Rejections [Page 10 line 19 – Page 11 line 1] and then recites supposedly amended claim 1 [Page 11 lines 2 – 8] and lists relevant portions of the Specification [Page 11 lines 8 – 11].  The Examiner reconsiders the Rejection in view of the amended claim, but notes that the Specification in page 12 recites “smart sensors” for air-quality detection, but provides no degree or level of what constitutes “air quality” or how the sensors make sure a determination.  The use of “smart sensors” appear different and more specific than the claimed “sensors” and the claim does not distinguish the functions to the particular elements to perform the function.  In view of the Affidavit and the amended Specification, the Examiner’s point of mere recitation of a sensor (broader than what the Specification discloses) performing a function (e.g. detect air quality) is maintained and substantiated by the evidence presented to consider.
Applicant’s arguments regarding 360 degree viewing and comments regarding Specification Page 5 appear directed towards not entered dependent claims [Page 11 lines 12 – 18] and thus the arguments are moot and unpersuasive.
Applicant does not incorporate dependent claims which would weight towards enablement contending the use of sensors are well known and cites Wikipedia [Page 11 line 25 – Page 12 line 24].  The Applicant recites various locations of sensors in the Specification with the only description of functions or intended uses they may perform.  Thus, to the Examiner’s point the Specification and claim are mere recitations of a sensor to perform a function with no extra details or description forcing one of ordinary skill to implement with no direction than to achieve a result.  The Examiner reminds the Applicant (as was also cited in the 112a Rejection): The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct 
Applicant attempts to invoke one of ordinary skill in the art as understands “sensors” by citing the Wikipedia® online encyclopedia [Page 12 lines 9 – 21].  The Examiner observes Wikipedia is held to be an unreliable source [“Notably, Wikipedia disclaims the validity of its website's content and is unreliable.” See Techradium, Inc. v. Blackboard Connect Inc., 2009 WL 1152985, *4n.5 (E.D. Tex. 2009)], thus the citation provided is not considered. In view of Wikipedia being an unreliable source, the argument is unpersuasive so the 35 USC 112(a) Rejection of claim 1 is maintained.

Fifth, the Applicant amend the claims to address Examiner’s 112b Rejections [Section 7: Page 12 line 25 – Page 15 line 4].  The Examiner reconsiders the Rejection in view of further amendments and arguments made to the claims.
Sixth, the Applicant amend the claims to address Examiner’s 112d Rejections [Section 8: Page 15 lines 5 – 13].  The Examiner reconsiders the Rejection in view of further amendments and arguments made to the claims.

Applicant's arguments filed September 15th, 2021 [Section 9: Page 15 line 14 – Page 26 line 15] have been fully considered but they are not persuasive.
Note: The Examiner continuously numbers points addressing arguments in Section 9.
The Applicant argues against the 103 Rejection of the claims alleging the amendments overcome the previously cited references.  Since the claims were further amended on November 1st, 2021, the arguments are moot.  Further, due to the new reference being applied against the claim in view of the amended claims, the motivation and combination of reference arguments are moot.
Seventh, the Applicant makes general remarks and contests the Examiner’s arguing previously cited references against the amended claims in the Advisory Action [Page 15 line 14 – Page 16 line 19].  th, 2021 a new reference against the amended independent claim filed November 1st, 2021 will be cited thus rendering the present arguments moot and superseded by those filed November 1st, 2021.
Eighth, the Applicant contends the references do not teach the ALPR recited in the amended independent claim [Page 16 line 20 – Page 18 line 17].  The Applicant mere just asserts the specific words “Automated License Plate Reader” are not taught by the references and does not address how the license plate reading functions of Boykin as cited in the Advisory Action being automated / automatic / obvious to automate as distinguishing other than mere words / arrangement of terms and not based on the functions.  The Examiner further observes the ALPR in amended claim 1 was previously claimed in now cancelled claim 2 in the original claims and was rejected as Boykin Paragraph 51 – 59 as rendering obvious license plate reading features. Boykin Paragraphs 77 – 78 teaches reading license plate data as well in an automated processing with sensors (similar to Paragraphs 51 – 59). Further, the Specification does not describe how a microphone is used for license plate detection. Additionally, there is no description in the Specification of ALPR as a specialized unit or just merely sensors obtaining license plate information as Boykin readily discloses.  Thus, the argument is unpersuasive, but a new reference is cited against the claims further renders obvious in addition to Boykin the disputed license plate reading feature.
Ninth, the Applicant makes comments on considering the references as a whole [Page 18 line 18 – Page 19 line 21].  The Examiner refers to the Eighth point above in which Boykin was considered as a whole in view of the amended claims.
Tenth, the Applicant contends there is no motivation for combining the references [Page 9 line 22 – Page 20 line 18].  The Applicant thought attempted via the Affidavit to establish a very high level of one of ordinary skill in the art, but in the application of the prior art does not maintain the same level of one of ordinary skill in the art.  Thus, the argument is unpersuasive and further Boykin teaches the disputed feature (see Eighth point above).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the references are combinable for at least the reasons given in the motivation statement and in further view of the Affidavit one of ordinary skill in the art would be motivated to combine known elements with known functions in predictable ways (KSR Rationale (A) - Combining prior art elements according to known methods to yield predictable results).

Eleventh, the Applicant contends the Inventor solved a different problem than those identified by the references [Page 20 line 19 – Page 22 line 13].  However, the Examiner observes many of problems solved are similar to those addressed by Boykin and Brady.
In response to applicant's argument that Brady’s autonomous vehicles are used for a different purpose (e.g. delivery / escort / security / security monitoring (very similar to Applicant’s claimed intended use)), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Twelfth, the Applicant contends there is no motivation to combine Boykin and Brady [Page 22 line 14 – Page 24 line 11].  The Applicant in arguing the motivation ignores the citations in Boykin automating the outfitted vehicle (e.g. supporting obviousness in automating a vehicle) in the embodiments and does not recognize the Examiner cited KSR Rationales (D) or (F) as additional motivations for making the combination.  Further, in view of the Affidavit KSR Rationale (A) is also applicable and is proper motivation for combining the elements of at least Brady and Boykin.
Thirteenth, the Applicant alleges hindsight was used to combine the references [Page 24 line 12 – Page 26 line 3].
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Fourteenth, the Applicant contends dependent claims are allowable for at least the reasons given for the independent claim [Page 26 lines 4 – 7].
Fifteenth, the Applicant contends amended claims 9 and 17 overcomes the 103 Rejection under Boykin and Szatmary or Boykin, Brady, and Szatmary [Page 26 lines 8 – 15].  The Examiner notes a new reference will be cited against the claims thus the argument is moot, but Szatmary was not relied upon in rejecting the independent claim.
While the Applicant’s points may be understood, to which the Examiner respectfully disagrees however the claims were further amended rendering the arguments moot.

The Examiner now responds to the November 1st, 2021 Remarks and Arguments with points numbered renumbered starting with the first point:
First, the Applicant presents an updated status of the claims [Section 1: Page 6 lines 1 – 9].  The “Response to Amendment” section above has the correct status of the claims.
Second, the Applicant presents their version of the Interview conducted on October 27th, 2021 [Section 2: Page 6 lines 11 – 22].
Third, the Applicant comments on the contents of the Supplemental amendment and incorporates all previous arguments (those filed on September 15th, 2021) [Section 3: Page 6 line 23 – Page 7 line 7].  However, the Examiner in the “Response to Arguments” section discusses the status of the claims and refutes Applicant’s assertions [Page 7 lines 1 – 4].



Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner responds to arguments in Section 5 with points numbered continuously.
Fifth, the Applicant recites the references against the claims [Page 8 lines 14 – 19].
Sixth, the Applicant contends Boykin and Brady does not teach features in amended claim 1 regarding the presence of an infrared source [Page 8 line 20 – Page 10 line 2].   Even though in view of the Affidavit and the citations given during the interview one of ordinary skill in the art would understand an IR camera would have an IR source for day / night operation as taught in Brady and Boykin, an additional reference is cited against the claims since the Applicant does not appreciate the same high level of one of ordinary skill in the art especially in view of viewing the disclosure as enabled with sufficient written description.
Seventh, the Applicant contends dependent claims 3 – 15 and 17 – 20 are allowable for at least the reasons given for claim 1 [Page 10 lines 3 – 6].
Eight, the Applicant comments on new claims 21 and 22 [Page 10 line 7 – 14], but the clams were not presented during the Interview on October 27th, 2021 and thus are not entered for the reasons given in the “Response to Amendment” section.
While the Applicant’s points may be understood, to which the Examiner respectfully disagrees; the Examiner in the sole interest to advance prosecution in view of the amended claims cites a new reference against the claims.

Specification
The use of the term “Wi-Fi”, “LTE”, “3G”, “4G”, and “5G” which are a trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder term but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.

Such claim limitation(s) is/are: “microphone […] configured to …” in claim 1.
Such claim limitation(s) is/are: “sensors […] configured to …” in claim 1.
Such claim limitation(s) is/are: “infrared illumination system configured to …” in claim 1.
Such claim limitation(s) is/are: “surveillance and detection system is configured to …” in claim 3.
Such claim limitation(s) is/are: “the at least one video camera and the at least one microphone of the surveillance and detection system are configured to …” in claims 6 and 20.
Such claim limitation(s) is/are: “processor is configured to …” in claims 21 and 22.

The Examiner in the sole interest to expedite prosecution affords “sensors” structural weight.  The Examiner in not invoking Functional Analysis notes the “processor”, “video camera”, “microphone”, and in the sole interest to expedite prosecution the “infrared illumination system” 

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1, 3 – 15, and 17 – 22 are objected to because of the following informalities:
Regarding claim 1, the claim recites “communicably coupled” which may encompass the use of signals or carrier waves which are non-statutory subject matter thus may raise subject matter eligibility issues.  Further the Specification does not define what “communicably coupled” encompasses thus signals and carrier waves fall within the broadest reasonable interpretation of the claim.
Regarding claim 1, the claims “for day and night use” appears to render the claim Indefinite as there is no test / comparison or trigger function to activate the IR illumination system or if the camera used 
Regarding claims 3 – 15 and 17 – 22, the dependent claims do not cure the deficiencies of the independent claim and thus is Similarly Objected.

Regarding claim 5, the claimed LIDAR sensor is Indefinite if it is to be included / comprising in the “sensors” of claim 1.
Regarding claim 21, the “AI system” appears to only be listed as a subset of the processor, but is not used or has any functions claimed raising issues of the patentable weight to afford the claim element.
Regarding claim 21, the “AI system” claimed does not describe what AI techniques is used, the inputs, or results or determinations of such use of the system thus raising Written Description and Scope of Enablement issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 15, and 17 – 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of “smart sensors” to perform various functions, does not reasonably provide enablement for the claimed “sensors”.  The specification make or use the invention commensurate in scope with these claims.
Regarding claim 1, the claim is broader than the disclosure and the single exemplary embodiments or intended use recitations.  In particular the claim merely states “sensors” but Specification Paragraph 54 (numbering from the US PG PUB version of the Specification) calls for the use of “smart sensors”.
Regarding claims 3 – 15 and 17 – 22, the dependent claims only provide mere mentions of functions or a known system (under presumption of being understood by one of ordinary skill of the art), but no information or features to draw the scope of the claims within reason or to avoid mere recitation of outcomes or results with no description of how to achieve the results / outcomes to the preferred / exemplary embodiment thus the dependent claims are similarly Rejected as not curing the deficiencies of independent claim 1.
Regarding claim 1, the claim (e.g. sensors and their open ended usage / mere results described with lacking disclosure) is boarder than the teachings of the Specification (Factor (A) weighs against the claims and in further view of “"That claims are interpreted in light of the specification does not mean that everything in the specification must be read into the claims." Raytheon Co. v. Roper Corp., 724 F.2d 951, 957, 220 USPQ 592, 597 (Fed. Cir. 1983), cert. denied, 469 U.S. 835 (1984).” [MPEP2168.08]).  The state of the prior art (Factor (C) negatively weighed) weighs against the claims in view of the prior art providing more specific details and reasons for particular features and benefits rather than open-ended disclosing anything and everything as falling within the claims.  Even affording a high level to one of ordinary skill in the art (as intended in the Affidavit), one of ordinary skill in the art with the lack of direction provided in the Specification would arrive at a multitude of solutions and clearly understand the excessive breadth present in that the mere mentions given of the intended functions to perform [Factors (F) and (G) weigh against the claim and Factor (D) weighs against the claim as assuming what is known or well understood would have to be the entire disclosure given the minimal direction and breadth of the teachings of anything possible since the claimed subject matter is merely repeated in the Disclosure thus Written Description issues exist as well weighing negatively against the claims].


Regarding claim 1, the support for the claim is merely repeated in the Specification as the claim while not invoking 112f (Functional Analysis) merely recites devices / sensors to achieve a function / result / output (e.g. a sensor to detect air quality – see Specification Paragraph 54), the claims are Rejected for having inadequate written description (“An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or […] The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification.  “Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.  The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).” [MPEP2163.03] thus meeting the burden required in MPEP2163.04 I(B)).
Regarding claims 3 – 15 and 17 – 22, the dependent claims are merely repeated in the Specification and thus do not cure the deficiencies of independent claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 15, and 17 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

	Regarding claim 1, the metes and bounds of the “Automatic License Plate Recognition (ALPR)” is Indefinite if the ALPR is a function performed by the claimed sensors (as suggested by being in a list of functions after the “configured to” construct) or is a stand-alone / extra device in addition to the claimed sensors.  The status of the claimed term as a function or structure is Indefinite in view of the claim limitation as a whole.
Regarding claims 3 – 15 and 17 – 20, the dependent claims do not cure the deficiencies of the independent claim and thus is Similarly Rejected.

	The term "air quality" in claim 1 is a relative term which renders the claim indefinite.  The term "quality" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, the Specification provides no examples or description of what constitutes “air quality” (e.g. see Specification Paragraph 54).

Claim 3 recites the limitation "the autonomous patrol vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the autonomous patrol vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the autonomous patrol vehicle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the autonomous patrol vehicle" in lines 1 – 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the autonomous patrol vehicle" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.
10 recites the limitation "the autonomous patrol vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the autonomous patrol vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the autonomous patrol vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the autonomous patrol vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the autonomous patrol vehicle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the microphone" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the camera" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

	Regarding claim 9, the metes and bounds of the claimed dimensions / size / weight in view of the “moved by a truck” are Indefinite as the Specification provides mere recitation of the claimed feature with no criticality shown thus the claim would be met at suggestion of achieving such features claimed.  Specification Paragraphs 43 – 44 teach “carried by a […] truck”, but not how to accomplish the claimed “move” function claimed.
The term "moved" in claim 9 is a relative term which renders the claim indefinite.  The term "moved" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The size claim has no extra relationships or limitations on the “truck” used and the Specification support is mere recitation of the claim thus rendering the limitation Indefinite.


Regarding claim 12, the metes and bounds of the claimed “built-in speaker” is Indefinite as to what the speaker is built into or attached to.

The term “abnormal behavior” in claim 21 is a relative term which renders the claim indefinite. The term “abnormal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 22, the metes and bounds of the claimed "exact" feature of the claim are Indefinite as the term is merely used and does not account for inherent inaccuracies in GPS and merely relies on commercial systems, thus systems with errors or tolerance in measurements encompass the "exact" feature claimed.
Regarding claim 22, the metes and bounds of “find the lost car of a customer” is Indefinite as there is not antecedent basis to a customer / user / driver to identify or signal the car is lost or the claim is merely reciting an intended use case which would not carry patentable weight.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 – 6, 8 – 11, 15, 17, and 19 – 20,are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Regarding claim 5, the LIDAR sensor is Indefinite as it further limits the “sensors” of claim 1 and thus claim 5 does not further limit claim 1.

Regarding claim 15, the claim requires only storing at least one of the three functions, but claim 1 requires all three functions to be performed thus the system would need to store / process data of all three functions to further limit claim 1.

Regarding claims 3 – 4, 6, 8 – 11, 17, and 19 – 20, the dependent claims introduce an autonomous vehicle, but there is no relationship between the claimed “system” and the “vehicle” claimed (e.g. how to incorporate the system into the vehicle or an autonomous vehicle comprising the system).

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3 – 7, 10 – 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boykin, et al. (US PG PUB 2018/0050800 A1 referred to as “Boykin” throughout) and further in view of Brady, et al (US Patent #10,233,021 B1 referred to as “Brady” throughout), and Windover, et al. (US Patent #7,504,965 B1 referred to as “Windover” throughout).

Regarding claim 1, Boykin teaches an autonomous vehicle with various sensors, functions, and capability related to security / patrolling and to communicate to a station (e.g. fire or police).  Brady teaches and renders obvious improvements on Boykin’s vehicle with sensors for air quality and radiation data.  Windover teaches the use of IR sources with IR cameras for day / night operation and to be incorporated into vehicles.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Boykin’s vehicle with Brady’s sensors to increase functional capabilities of Boykin’s vehicle and to incorporate IR sources and cameras as taught by Windover into vehicles.  The Examiner observes Boykin Figure 1 reference character 10 renders obvious the use of an autonomous vehicle in view of Paragraph 90 (See MPEP 2144.04 III and VA (making portable) for additional motivation to automate the vehicle with additional motivation given in the automated vehicles in Brady Figures 1 and 3).  This is the citation for the claimed “autonomous patrol vehicle” to be used throughout the Rejection.
The combination teaches 
at least one memory [Boykin Figures 1, 9, 14, and 17 (see at least reference characters 16, 17, 26, and 124) as well as Paragraphs 66 – 67 (different memory locations), 94 – 97 (memory locations and implementations), and 100 – 102];
an infrared illumination system configured for day and night use [See “camera” limitation below for citations of Boykin and Brady and additionally Boykin Paragraph 157 (IR cameras used as a camera); Brady Column 8 line 58 – Column 9 line 9 (environments vehicle operates in), Column 16 lines 16 – 40 (IR cameras used), and Column 34 line 46 – Column 35 line 16 (descriptors of operating conditions for the vehicle including cameras to operate in); Windover Figure 2 (see at least reference characters 41 and 42 rendering obvious to one of ordinary skill in the art an IR camera has an IR illumination source) and 6 
sensors [Boykin Figures 1, 9, 14, and 17 as well as Paragraphs 89, 98 – 100 (various sensors including for sound, GPS, temperature, etc.), 131, and 174 – 177 (sensors associated with events to capture); Brady Figures 2 – 3 (see at least reference character 262 as well as sub reference characters) as well as Column 17 lines 30 – 45 (sensors for air quality measurements and radiation data as well as the use of radar)];
at least one microphone [Boykin Figures 1, 6 – 9, 14, and 17 (see at least reference characters 1 – 4, 16, 118) as well as Paragraphs 89 – 91 (directional cameras / microphones to collect audio data), 98, 104, and 110;
Brady Figures 2 – 3 (see at least reference characters 262, 268, and 362 as well as sub reference characters) as well as Column 17 lines 30 – 45, Column 18 lines 40 – 67, and Column 23 lines 7 – 31 (vehicle includes microphones to record / store audio data), Column 29 line 58 – Column 30 line 44 (microphones to detect abnormal sounds around the vehicle)]; and 
at least one video camera communicably coupled to a processor [Boykin Figures 1, 9, 14, 17, and 36 (see at least reference characters 112 and 140) as well as Paragraphs 88 – 89 (processors / microprocessors coupled to systems), 98 – 105 (video camera in various locations for various uses and processors part of the camera)];
wherein at least one of the sensors, the at least one video camera, and the at least one microphone are configured to obtain an air quality, a gunshot and an Automatic License Plate Recognition (ALPR) [Boykin Figures 1, 3, 9 (gunshot detection with sensors, camera, and microphone), 10, 14, 19, and 34 as well as Paragraphs 24, 51 – 59 (vehicle identification, characteristics, and types to recognize vehicles, license plate readers / recognizers; traffic signs enforced, object and animal recognition), 89, 93 – 94 (license plate reading), 118 (recognizing other vehicles and displaying information including license plates), 174 – 181 (license plate reading capabilities with gunshot detection with camera and at least microphones / audio sensors) and 189; Brady Figures 2 – 3 (see at least 
The motivation to combine Brady with Boykin is to combine features in the same / related field of invention of “autonomous ground vehicles” [Brady Column 2 lines 7 – 17] in order to improve performance navigation systems of such vehicles which improves security of using such vehicles as well and to combine sensors to achieve specific function [Brady Column 2 lines 7 – 17 and Column 5 lines 5 – 29 where the Examiner observes at least KSR Rationales (A) (combining known elements performing known functions into vehicle or an autonomous vehicle), (D) or (F) are also applicable].
The motivation to combine Windover with Brady and Boykin is to combine features in the same / related field of invention of vehicle monitoring including license plate recognition [Windover Column 1 lines 20 – 65] in order to improve the portability, communication capabilities, and illumination in various environments of a license plate reader including incorporation into a vehicle [Windover Column 2 lines 28 – 51 and Figure 7 where the Examiner observes at least KSR Rationales (A), (D), or (F) are also applicable].
	This is the motivation to combine Boykin, Brady, and Windover which will be used throughout the Rejection.

Regarding claim 3, Boykin teaches an autonomous vehicle with various sensors, functions, and capability related to security / patrolling and to communicate to a station (e.g. fire or police).  Brady teaches and renders obvious improvements on Boykin’s vehicle with sensors for air quality and radiation data.  Windover teaches the use of IR sources with IR cameras for day / night operation and to be incorporated into vehicles.
the surveillance and detection system is configured to operate while the autonomous patrol vehicle is stopped, parked or in motion [The Examiner notes the claim only requires one of three options, thus not all options may be cited as they are not required in the interests of brevity, but does not necessarily mean the cited references do not teach features of the particular options.  Boykin Figure 5 as well as Paragraphs 71 and 87 – 90 (stopped or parked vehicle when may be moving) and 152 (moving vehicle); Brady Figure 1 (sub-figures included) as well as Column 2 lines 18 – 37 (vehicle moving to meet point scanning the area), Column 6 lines 5 – 34 (vehicle collecting data while navigating / moving) and Column 8 lines 22 – 38 (scanning while vehicle is moving)].
Please see claim 1 for the motivation to combine Boykin, Brady, and Windover.

Regarding claim 4, Boykin teaches an autonomous vehicle with various sensors, functions, and capability related to security / patrolling and to communicate to a station (e.g. fire or police).  Brady teaches and renders obvious improvements on Boykin’s vehicle with sensors for air quality and radiation data.  Windover teaches the use of IR sources with IR cameras for day / night operation and to be incorporated into vehicles.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Boykin’s vehicle with Brady’s sensors to increase functional capabilities of Boykin’s vehicle and to incorporate IR sources and cameras as taught by Windover into vehicles.  The combination teaches the processor of the autonomous patrol vehicle stores and/or sends real-time collected from the surveillance and detection system to a command control center while stopped, parked or in motion [See claim 3 for citations of Boykin and Brady for operation while moving, stopped, or parked and claim 1 for citations of the “processor” claimed and additionally Boykin Figures 1, 9 – 14, and 36 (see at least reference characters 10, 18, and 14) as well as Paragraphs 87 – 93 (real-time image / audio / data capture to send to police station / command center) and 177 – 183 (rendering obvious the real time operation of the vehicle data collection and transmission to one of ordinary skill in the art); Brady Figures 
Please see claim 1 for the motivation to combine Boykin, Brady, and Windover.

Regarding claim 5, Boykin teaches an autonomous vehicle with various sensors, functions, and capability related to security / patrolling and to communicate to a station (e.g. fire or police).  Brady teaches and renders obvious improvements on Boykin’s vehicle with sensors for air quality and radiation data.  Windover teaches the use of IR sources with IR cameras for day / night operation and to be incorporated into vehicles.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Boykin’s vehicle with Brady’s sensors to increase functional capabilities of Boykin’s vehicle and to incorporate IR sources and cameras as taught by Windover into vehicles.  The combination teaches the surveillance and detection system further comprises: a radar and a Light Detection and Ranging (LIDAR) sensors [Brady Figures 2 – 3 (see at least reference character 262 including sub-reference characters) as well as Column 3 lines 6 – 26 (radar and LIDAR used) and Column 17 lines 30 – 45 (radar and LIDAR sensors incorporated into an autonomous vehicle)].
Please see claim 1 for the motivation to combine Boykin, Brady, and Windover.

Regarding claim 6, Boykin teaches an autonomous vehicle with various sensors, functions, and capability related to security / patrolling and to communicate to a station (e.g. fire or police).  Brady teaches and renders obvious improvements on Boykin’s vehicle with sensors for air quality and radiation data.  Windover teaches the use of IR sources with IR cameras for day / night operation and to be incorporated into vehicles.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Boykin’s vehicle with Brady’s sensors to increase functional capabilities of Boykin’s vehicle and to incorporate IR sources and cameras as taught by Windover into vehicles.  The combination teaches wherein the at least one video camera and the microphone of the surveillance and detection system are configured to detect sounds in 360 degrees around the autonomous patrol vehicle [Boykin Figures 1 and 6 – 9 (see at least reference characters 1, 2, 3, 4, 16, and 18 where Figure 7 renders obvious the 360 arrangement of microphones)  as well as Paragraphs 24 and 89 (360-degree / spherical camera used where a spherical camera also renders the limitation obvious to one of ordinary skill in the art) and 216 (360 degree circular formation of microphones); Brady Figure 3 (see at least reference character 362-5) as well as Column 23 lines 7 – 31 (360 degree FOV of camera with microphones)].
Please see claim 1 for the motivation to combine Boykin, Brady, and Windover.

Regarding claim 7, Boykin teaches an autonomous vehicle with various sensors, functions, and capability related to security / patrolling and to communicate to a station (e.g. fire or police).  Brady teaches and renders obvious improvements on Boykin’s vehicle with sensors for air quality and radiation data.  Windover teaches the use of IR sources with IR cameras for day / night operation and to be incorporated into vehicles.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Boykin’s vehicle with Brady’s sensors to increase functional capabilities of Boykin’s vehicle and to incorporate IR sources and cameras as taught by Windover into vehicles.  The combination teaches further comprising a global positioning system (GPS) used to obtain geolocation of a person, an object or a device [Boykin Figures 1 – 5 and 15 (see at least reference characters 12, 16, 110,112, and 128 and 305) as well as Paragraphs 69 and 98 – 104 (tagging images with GPS information; Use of GPS information and systems with GPS capabilities including location obtained by GPS), 106 and 113; Brady Figures 2 – 3 as well as Column 9 lines 45 – 67 and Column 16 lines 3 – 15 (exact GPS information used)].
Please see claim 1 for the motivation to combine Boykin, Brady, and Windover.

Regarding claim 10, Boykin teaches an autonomous vehicle with various sensors, functions, and capability related to security / patrolling and to communicate to a station (e.g. fire or police).  Brady teaches and renders obvious improvements on Boykin’s vehicle with sensors for air quality and radiation 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Boykin’s vehicle with Brady’s sensors to increase functional capabilities of Boykin’s vehicle and to incorporate IR sources and cameras as taught by Windover into vehicles.  The combination teaches the autonomous patrol vehicle is self-deployed from a command control center [Boykin Figure 1 (see at least reference character 14) as well as Paragraphs 70, 78 – 83 (dispatching from a center), and 90 – 92 (dispatching vehicles including autonomous vehicles); Brady Figures 1, 2, and 8 (subfigures included) as well as Column 2 lines 18 – 37 (dispatching the vehicles autonomously – including autonomous vehicles deploying other autonomous vehicles), Column 3 lines 4 – 26 (deployment of vehicles), Column 8 lines 39 – 57 (deploying to a person / location from a command center), and Column 33 lines 7 – 47 (dispatching the vehicles autonomously – including autonomous vehicles deploying other autonomous vehicles) where the Examiner notes the “self-deployed” feature in view of Brady is rendered obvious and additionally in view of MPEP2144.04III (“Automating a manual activity”)].
Please see claim 1 for the motivation to combine Boykin, Brady, and Windover.

Regarding claim 11, Boykin teaches an autonomous vehicle with various sensors, functions, and capability related to security / patrolling and to communicate to a station (e.g. fire or police).  Brady teaches and renders obvious improvements on Boykin’s vehicle with sensors for air quality and radiation data.  Windover teaches the use of IR sources with IR cameras for day / night operation and to be incorporated into vehicles.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Boykin’s vehicle with Brady’s sensors to increase functional capabilities of Boykin’s vehicle and to incorporate IR sources and cameras as taught by Windover into vehicles.  The combination teaches the autonomous patrol vehicle comprises a battery and the autonomous patrol vehicle is charged with a battery charging system [Boykin Figures 1, 10, and 14 (see at least reference character 10); Brady Figures 1 – 3 and 8 (subfigures included – see at least reference characters 250, 264, 350, 364, and 374) as well as Column 11 lines 3 – 31 (batteries used in the power system may be 
Please see claim 1 for the motivation to combine Boykin, Brady, and Windover.

Regarding claim 12, Boykin teaches an autonomous vehicle with various sensors, functions, and capability related to security / patrolling and to communicate to a station (e.g. fire or police).  Brady teaches and renders obvious improvements on Boykin’s vehicle with sensors for air quality and radiation data.  Windover teaches the use of IR sources with IR cameras for day / night operation and to be incorporated into vehicles.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Boykin’s vehicle with Brady’s sensors to increase functional capabilities of Boykin’s vehicle and to incorporate IR sources and cameras as taught by Windover into vehicles.  The combination teaches wherein the surveillance and detection system further comprises a built-in speaker and is used by the processor to fully automate remote communication with a command control center or any desired location or site [Boykin Figures 1, 6 – 9, and 14 (see at least reference characters 1, 2, 3, 4, 16, 18, 112 and 125 (speaker)) as well as Paragraphs 24, 70, 89 (microphones used to capture sounds as part of the video camera with processor and speaker), 98 (microphones and speaker where the elements are part of the vehicle / camera with a processor), 113 and 216 (360 degree circular formation of microphones); Brady Figures 2 – 3 (see at least reference character 362 including sub-characters) as well as Column 3 lines 6 – 26, Column 23 lines 7 – 31 (built-in microphones / speakers to the vehicle), and Column 29 line 58 – Column 30 line 5; Further the Examiner observes the communication process would be obvious to fully automate in view of MPEP2144.04 III and to integrate a speaker into a vehicle (e.g. as part of a camera or other device) is obvious to one of ordinary skill in the art in view of MPEP2144.04 VB (To Make Integral)].
Please see claim 1 for the motivation to combine Boykin, Brady, and Windover.

Regarding claim 15, Boykin teaches an autonomous vehicle with various sensors, functions, and capability related to security / patrolling and to communicate to a station (e.g. fire or police).  Brady 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Boykin’s vehicle with Brady’s sensors to increase functional capabilities of Boykin’s vehicle and to incorporate IR sources and cameras as taught by Windover into vehicles.  The combination teaches the processor of the surveillance and detection system stores and processes the at least one of: the air quality, the gunshot and the ALPR collected from any one of or combination of the sensors, the at least one camera, and the at least one microphone [See claim 1 for citations of the functions (air quality, gunshot, and ALPR) performed and the processors and sensors used with citations (in the last limitation of claim 1) for storing / recording such data and additionally Boykins Figures 1, 3, 7 – 10, and 14 as well as Paragraphs 56 (storage of data including databases), 94 (storing data captures by sensors), 87 – 89 (store and process data for situations such as a gunshot), and 174 – 179 (stores / record / bookmarks data based on threat data captured such as gunshots)].
Please see claim 1 for the motivation to combine Boykin, Brady, and Windover.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Boykin, Brady, and Windover as applied to claim 7 above, and further in view of Chen, et al. (GB2568306A referred to as “Chen” throughout).
Regarding claim 22, Boykin teaches an autonomous vehicle with various sensors, functions, and capability related to security / patrolling and to communicate to a station (e.g. fire or police).  Brady teaches and renders obvious improvements on Boykin’s vehicle with sensors for air quality and radiation data.  Windover teaches the use of IR sources with IR cameras for day / night operation and to be incorporated into vehicles.  Chen teaches a user using a database with license plate information to locate a vehicle (e.g. forgot where the car was parked in a parking lot / garage).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Boykin’s vehicle with Brady’s sensors to increase functional capabilities of Boykin’s vehicle and to incorporate IR sources and cameras as taught by Windover into vehicles and to wherein processor is configured to receive car color, make, along with exact location information from the GPS, and license plate information for a car and sends this information in a database where it is used to find the lost car of a customer [See claim 7 for GPS citations and additionally Brady Column 9 lines 45 – 67 and Column 16 lines 3 – 15 regarding the claimed “exact” GPS information; Boykin Paragraphs 40 (metadata with color, make & GPS information), 51 (vehicle parameters), 118 (LPR captures color, make, and location of vehicle); Boykin Column 14 lines 27 – 61 (parking lot environment used for autonomous vehicles as a nexus with the other references); Windover Column 1 line 27 – Column 2 line 3 (LPR in a parking lot / database in communication with users in a parking lot); Chen Figure 2 (subfigures included – see cars in a parking lot and inquiry to find a vehicle conducted) as well as Page 13 lines 7 – 19 (GPS coordinates of spaces known of vehicles to be queried / found by user) and Page 14 line 30 – Page 15 line 34 (location of the car to find is given when queried associating the license plate and GPS information to the query at least)].
Please see claim 1 for the motivation to combine Boykin, Brady, and Windover.
The motivation to combine Chen with Windover, Brady, and Boykin is to combine features in the same / related field of invention of finding / locating vehicles in order to improve drivers finding their vehicles to improve flow of vehicles into and out of a parking facility [Chen Page 1 line 5 – Page 2 line 3 where the Examiner observes KSR Rationales (D) or (F) are also applicable].

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boykin, Brady, Windover, and further in view of Szatmary, et al. (US PG PUB 2020/0073401 A1 referred to as “Szatmary” throughout).
Regarding claim 9, Boykin teaches an autonomous vehicle with various sensors, functions, and capability related to security / patrolling and to communicate to a station (e.g. fire or police).  Brady teaches and renders obvious improvements on Boykin’s vehicle with sensors for air quality and radiation data.  Windover teaches the use of IR sources with IR cameras for day / night operation and to be incorporated into vehicles.  Szatmary suggests various sizes and dimensions for autonomous vehicles.
the autonomous patrol vehicle is moved by a truck [Boykin Figures 1, 10, and 22 (see at least reference character 10) as well as Paragraphs 87 – 90 (autonomous vehicles); Brady Figure 3 (representative autonomous vehicle to change the size of) as well as Column 1 lines 22 – 41 (truck hauling / moving the robot), Column 10 lines 33 – 48 (size / weight of vehicle is a design choice obvious to one of ordinary skill in the art) and Column 13 lines 12 – 41 (truck based distribution station to deploy robots); Szatmary Figure 2 (subfigures included and see at least reference character 200) as well as Paragraph 32 and 41 (specifications of the robot and using a truck as a platform for the vehicle) and further the Examiner observes the limitation is obvious to one of ordinary skill in the art in view of MPEP2144.04IV (Changing shape / size / proportion) and MPEP2144.04VA (“Making Portable”)].
Please see claim 1 for the motivation to combine Boykin, Brady, and Windover.
The motivation to combine Szatmary with Windover, Brady and  Boykin is to combine features in the same / related field of invention of robotics / autonomous vehicles [Szatmary Paragraphs 3 – 6] in order to render obvious design decisions on the dimension of the robots to improve the safe operation of the robot / autonomous vehicle [Szatmary Paragraphs 3 – 6 where the Examiner observes in addition to the cited sections of MPEP2144.04 rendering obvious the design decisions at least KSR Rationale (F) is also applicable].
This is the motivation to combine Boykin, Brady, Windover, and Szatmary which will be used throughout the Rejection.

Regarding claim 17, Boykin teaches an autonomous vehicle with various sensors, functions, and capability related to security / patrolling and to communicate to a station (e.g. fire or police).  Brady teaches and renders obvious improvements on Boykin’s vehicle with sensors for air quality and radiation data.  Windover teaches the use of IR sources with IR cameras for day / night operation and to be incorporated into vehicles.  Szatmary suggests various sizes and dimensions for autonomous vehicles.
the autonomous patrol vehicle has a length of 2.65 meters, a height of 1.65 meters and a width of 1.3 meters [Boykin Figures 1, 10, and 22 (see at least reference characters 10) as well as Paragraphs 87 – 90 (autonomous vehicles); Brady Figures 1 – 3 (subfigures included) as well as Column 7 lines 27 – 52 (vehicle size is selectable / design choice including being able to fit a person which suggests the dimensions claimed) and Column 10 lines 3 – 48 (length, width, and height of the vehicle is a design choice as dimensions / size are selected), Column 23 lines 32 – 52 (any size for the compartment / doors thus the vehicle as well rendering obvious the design choices claimed); Szatmary Figure 2 (subfigures included) as well as Paragraph 41 (dimensions given that can be changed / designed); and further the Examiner observes the limitation is obvious to one of ordinary skill in the art in view of MPEP2144.04IV (Changing shape / size / proportion) and MPEP2144.04VA (“Making Portable”)].
Please see claim 9 for the motivation to combine Boykin, Brady, Windover, and Szatmary.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boykin, Brady, Windover, and further in view of Ekin (US PG PUB 2016/0132743 A1 referred to as “Ekin” throughout).
Regarding claim 8, Boykin teaches an autonomous vehicle with an emergency light bar.  Brady teaches and renders obvious improvements on Boykin’s vehicle with sensors for air quality and radiation data.  Windover teaches the use of IR sources with IR cameras for day / night operation and to be incorporated into vehicles.  Ekin teaches integrating systems / cameras inside the emergency light bar.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Boykin’s emergency light bar with the one outfitted with sensors / camera / electronics as taught by Ekin and Brady and to incorporate IR sources and cameras as taught by Windover into vehicles.  The combination teaches wherein the autonomous patrol vehicle includes an emergency light bar, and the surveillance and detection system is installed or mounted on an emergency light bar of the autonomous patrol vehicle [Boykins Figures 1, 10 and 22 (see at least reference character 
Please see claim 1 for the motivation to combine Boykin, Brady, and Windover.
The motivation to combine Ekin with Windover, Brady and Boykin is to combine features in the same / related field of invention of mounting sensors on police vehicles [Ekin Paragraphs 1 – 2] in order to improve operation by consolidating the location of the sensors and the line of sight / operability of various sensors used by the vehicle [Ekin Paragraphs 3 – 6 where the Examiner observes at least KSR Rationales (A), (D), or (F) are also applicable].
This is the motivation to combine Boykin, Brady, Windover, and Ekin which will be used throughout the Rejection.

Claims 13 – 14, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Boykin, Brady, Windover, and further in view of Fox, et al. (US PG PUB 2020/0008059 A1 referred to as “Fox” throughout).
Regarding claim 13, Boykin teaches an autonomous vehicle with radio and dispatch radio capability.  Brady teaches and renders obvious improvements on Boykin’s vehicle with sensors for air quality and radiation data.  Windover teaches the use of IR sources with IR cameras for day / night operation and to be incorporated into vehicles.  Fox teaches the use of two-way radio.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Boykin’s radio with the two-way radio as taught by Fox to further modify the radio usage of Brady and to incorporate IR sources and cameras as taught by Windover into vehicles.  The combination teaches the processor of the surveillance and detection system accesses a wireless communication system to obtain a live video feed and provide a two-way audio system and communicate the an automated alarm to a first responder [Boykin Figures 1, 6 – 12, and 14 (see at least reference characters 1, 2, 3, 4, 16, 18, 110 (wireless communication used), 112 and 125 (speaker)) as well as Paragraphs 55 – 58 (wireless), 66 (radio used in implementations / incorporated into the vehicle); 83 (live video feed captured / streamed) and 87 – 93 (wireless technologies and communications used with a first responder / police station (Paragraph 92) where remote locations are used to link via wireless communication rendering obvious the “remote access” feature of the claim to one of ordinary skill in the art (linking together remote / separate elements)), 100 – 104 (live video), 110 – 115 (live video streaming and remote access to the network used); Brady Figures 2 – 3 (see at least reference character 362 including sub-characters) as well as Column 3 lines 6 – 26 (radio and live video capture), Column 8 lines 39 – 57 (audible alarm / emergency personnel notified by the same alarm), Column 19 line 53 – Column 20 line 3 (hot spots / wireless access points used), Column 23 lines 7 – 31 (built-in microphones / speakers to the vehicle), and Column 29 line 58 – Column 30 line 5; Further the Examiner observes the communication process would be obvious to fully automate in view of MPEP2144.04 III and to integrate a speaker into a vehicle (e.g. as part of a camera or other device) is obvious to one of ordinary skill in the art in view of MPEP2144.04 VB (To Make Integral); Fox Paragraphs 77, 95, and 275 (two way radio to interact with first responders / police – to combine with the radio teachings of Boykin and Brady to modify their vehicles)].
Please see claim 1 for the motivation to combine Boykin, Brady, and Windover.
The motivation to combine Fox with Windover, Brady and Boykin is to combine features in the same / related field of invention of managing communications with unmanned / autonomous vehicles or systems [Fox Paragraphs 2 – 4] in order to improve performance for first responders responding to alerts [Fox Paragraphs 3 – 6 where the Examiner observes at least KSR Rationales (B), (D), or (F) are also applicable].
This is the motivation to combine Boykin, Brady, Windover, and Fox which will be used throughout the Rejection.

Regarding claim 14, Boykin teaches an autonomous vehicle with radio and dispatch radio capability.  Brady teaches and renders obvious improvements on Boykin’s vehicle with sensors for air 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Boykin’s radio with the two-way radio as taught by Fox to further modify the radio usage of Brady and to incorporate IR sources and cameras as taught by Windover into vehicles.  The combination teaches the surveillance and detection systems has a built-in live video feed and a two-way audio system and provides an automated alarm to a first responder [Boykin Figures 1, 6 – 12, and 14 (see at least reference characters 1, 2, 3, 4, 16, 18, 110 (wireless communication used), 112 and 125 (speaker)) as well as Paragraphs 55 – 58 (wireless), 66 (radio used in implementations / incorporated into the vehicle); 83 – 88 (live video feed captured / streamed) and 87 – 93 (wireless technologies and communications used with a first responder / police station (Paragraph 92) where remote locations are used to link via wireless communication rendering obvious the “remote access” feature of the claim to one of ordinary skill in the art (linking together remote / separate elements)), 100 – 104 (live video), 110 – 115 (live video streaming and remote access to the network used); Brady Figures 2 – 3 (see at least reference character 362 including sub-characters) as well as Column 3 lines 6 – 26 (radio and live video capture), Column 8 lines 39 – 57 (audible alarm / emergency personnel notified by the same alarm), Column 23 lines 7 – 31 (built-in microphones / speakers to the vehicle), and Column 29 line 58 – Column 30 line 5; Further the Examiner observes the communication process would be obvious to fully automate in view of MPEP2144.04 III and to integrate a speaker into a vehicle (e.g. as part of a camera or other device) is obvious to one of ordinary skill in the art in view of MPEP2144.04 VB (To Make Integral); Fox Paragraphs 77, 95, and 275 (two way radio to interact with first responders / police – to combine with the radio teachings of Boykin)].
Please see claim 13 for the motivation to combine Boykin, Brady, Windover, and Fox.

Regarding claim 18, Boykin teaches an autonomous vehicle with radio and dispatch radio capability.  Brady teaches and renders obvious improvements on Boykin’s vehicle with sensors for air quality and radiation data.  Windover teaches the use of IR sources with IR cameras for day / night operation and to be incorporated into vehicles.  Fox teaches the use of two-way radio.
the processor of the surveillance and detection system accesses a wireless communication system to obtain the live video feed and provide the two-way audio system and communicate the automated alarm to the first responder [See claim 13 for the same / similar limitation for citations of Boykins, Brady, Windover, and Fox]
Please see claim 14 for the motivation to combine Boykin, Brady, Windover, and Fox.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Boykin, Brady, Windover, Fox as applied to claim 14 above, and further in view of Ellis (US Patent #10,235,877 B1 referred to as “Ellis” throughout).
Regarding claim 21, Boykin teaches an autonomous vehicle with various sensors, functions, and capability related to security / patrolling and to communicate to a station (e.g. fire or police).  Brady teaches and renders obvious improvements on Boykin’s vehicle with sensors for air quality and radiation data.  Windover teaches the use of IR sources with IR cameras for day / night operation and to be incorporated into vehicles.  Fox teaches the use of two-way radio.  Ellis teaches techniques for searching and considering abnormal behavior.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Boykin’s radio with the two-way radio as taught by Fox to further modify the radio usage of Brady and to incorporate IR sources and cameras as taught by Windover into vehicles and the test for abnormal behavior with AI considerations as taught by Ellis.  The combination teaches wherein the processor is part of an AI system [Boykin Paragraphs 77 (computers / processors using AI systems) and 93 (AI software used to detect situation (e.g. abnormalities); Ellis Column 10 lines 1 – 43 (employs the use of AI systems) and Column 21 lines 4 – 21 (AI systems used in computer vision and other applications)], and the processor is configured to detect gunshots [See claim 1 for citations of Brady and Boykin on detection of “gunshots” and alerts sent] or recognize abnormal behavior [Ellis Column 22 lines 10 – 34 (abnormal behavior detect where in view of the previous Ellis citations AI systems are used and when either is detected to provide the automated alarm with the built-in live video feed and two-way audio to the first responder [See claim 14 for citations regarding the “provide the automated alarm” when the conditions are met and further Ellis Column 22 lines 14 – 34 (alarms associated with abnormal situations to combine the alarms of claim 14 with the teachings of Ellis)].
Please see claim 14 for the motivation to combine Boykin, Brady, Windover, and Fox.
The motivation to combine Ellis with Fox, Windover, Brady, and Boykin is to combine features in the same / related field of invention of autonomous vehicles interacting with pedestrians [Ellis Column 1 lines 14 – 26] in order to improve safety and improve detection of abnormal situations [Ellis Figures 8 and 13 as well as Column 9 lines 48 – 65 where the Examiner observes KSR Rationales (D) or (F) are also applicable].

Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boykin, Brady, Windover, Fox, and further in view of Ekin.
Regarding claim 19, Boykin teaches an autonomous vehicle with an emergency light bar.  Brady teaches and renders obvious improvements on Boykin’s vehicle with sensors for air quality and radiation data.  Windover teaches the use of IR sources with IR cameras for day / night operation and to be incorporated into vehicles.  Fox teaches the use of two-way radio.  Ekin teaches integrating systems / cameras inside the emergency light bar.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Boykin’s radio with the two-way radio as taught by Fox and modify Boykin’s emergency light bar with the one outfitted with sensors / camera / electronics as taught by Ekin and Brady and to incorporate IR sources and cameras as taught by Windover.  The combination teaches wherein the autonomous patrol vehicle includes an emergency light bar, and the surveillance and detection system is installed or mounted on the emergency light bar of the autonomous patrol vehicle [See claim 8 for the same / similar limitation for citations of Boykins, Brady, Windover, and Ekin].

The motivation to combine Ekin with Fox, Brady and Boykin is to combine features in the same / related field of invention of mounting sensors on police vehicles [Ekin Paragraphs 1 – 2] in order to improve operation by consolidating the location of the sensors and the line of sight / operability of various sensors used by the vehicle [Ekin Paragraphs 3 – 6 where the Examiner observes at least KSR Rationales (A), (D), or (F) are also applicable].
This is the motivation to combine Boykin, Brady, Windover, Fox, and Ekin which will be used throughout the Rejection.

Regarding claim 20, Boykin teaches an autonomous vehicle with an emergency light bar.  Brady teaches and renders obvious improvements on Boykin’s vehicle with sensors for air quality and radiation data.  Windover teaches the use of IR sources with IR cameras for day / night operation and to be incorporated into vehicles.  Fox teaches the use of two-way radio.  Ekin teaches integrating systems / cameras inside the emergency light bar.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Boykin’s radio with the two-way radio as taught by Fox and modify Boykin’s emergency light bar with the one outfitted with sensors / camera / electronics as taught by Ekin and Brady and to incorporate IR sources and cameras as taught by Windover.  The combination teaches wherein the at least one video camera and a microphone of the surveillance and detection system are configured to detect sounds in 360 degrees around the autonomous patrol vehicle [See claim 6 for the same / similar limitation for citations of Boykins and Brady].
Please see claim 19 for the motivation to combine Boykin, Brady, Windover, Fox, and Ekin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ulrich, et al. (US PG PUB 2017/0308082 A1 referred to as “Ulrich” throughout) teaches the use of two-way radios in managing autonomous fleets.  Levinson, et al. (US Patent #9,632,502 B1 referred to as “Levinson” throughout) teaches in Figure 1 vehicle size / design considerations for transportation.  .
Heinla, et al. (US PG PUB 2018/0349834 A1 referred to as “Heinla” throughout) in Paragraphs 33 and 70 renders obvious the design / dimension of autonomous vehicles claimed.
References by the Inventor or Assignee that may raise ODP Rejections based on amendments to the claims: Ekin (US Patent #9,928,737 B2 referred to as “Ekin 37” throughout); Ekin (US Patent #9,946,734 B2 referred to as “Ekin 34” throughout); Ekin (US PG PUB 2018/0158153 A1 referred to as “Ekin 53” throughout); Ekin (US Patent #10,946,793 B1 referred to as “Ekin 93” throughout).
References previously recited against the claims: Boykin, et al. (US PG PUB 2018/0025636 A1 referred to as “Boykin 36” throughout).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487